Title: To Thomas Jefferson from Jones & Howell, 7 November 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Phila. 7th Nov. 1807
                        
                        We have your favor of the 1st Inst. and in reply, we may inform you that we have been promisd the remaining
                            part of the Sheet Iron, from day to day and from week, until our patience is nearly exhausted and we fear yours is quite
                            so. We saw the man this week and he promised us very faithfully it should be sent on in A few days and we hope it
                            will. at all events, if it does not come very soon, we will try some other person.   We may also inform you we shall at all
                            times attend to any orders of yours with pleasure for any articles you may want that this place affords and that is in our
                            power to procure, and whether we Charge A Comission or not let that never deter you from requiring our services. 
                  We now
                            Inclose your bill of for
                  
                     
                        
                           9 piggs
                           €10.1.11 pigg lead at 10 50/100 
                              ⅌
                           
                           $ 108
                           .67
                        
                        
                           
                           
                           porterage
                           
                           
                               25
                        
                        
                           
                           Commission on 105 at 2½ pct
                           
                                  2
                           
                           
                              .62
                           
                        
                        
                           
                           
                           
                           $  111
                           
                           
                              .54
                           
                        
                     
                  
                        
                        We are respectfully Your Friends
                        
                            Jones & Howell
                            
                        
                        
                    